 1

 2

 3

 4

 5

 6

 7

 8

 9                                      UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11

12   MOIZEZ M. MUNOZ,                                 Case No. 1:18-cv-01665-EPG (PC)

13                         Plaintiff,                 ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR APPOINTMENT OF PRO BONO
14           v.                                       COUNSEL

15   UNDERWOOD, et al.,
                                                      (ECF NO. 3)
16                         Defendants.

17

18

19           Moizez Munoz (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights action

20   filed pursuant to 42 U.S.C. § 1983. On November 29, 2018, Plaintiff filed a motion for

21   appointment of pro bono counsel. (ECF No. 3).

22           Plaintiff asks for appointment of counsel because he is indigent, because he “is an

23   E.O.P[.] in the mental health program, illiterate in aspects of court law proceedings, testing GPL

24   of 4.0 in reading,” because his poverty and illiteracy leave him unable to utilize the law libraries,

25   and because there is no competent person trained in law at the law libraries to assist Plaintiff

26   (which gives an opportunity to prison officials to work with gang members to continually attempt

27   to kill Plaintiff).

28           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
                                                       1
 1   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

 2   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

 3   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 4   490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances

 5   the Court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

 6   113 F.3d at 1525.

 7           Without a reasonable method of securing and compensating counsel, the Court will seek

 8   volunteer counsel only in the most serious and exceptional cases. In determining whether

 9   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

10   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

11   complexity of the legal issues involved.” Id. (internal quotation marks and citation omitted).

12           The Court will not order appointment of pro bono counsel at this time. While Plaintiff alleges

13   that he cannot articulate his claims, his current complaint (which was allegedly drafted with the

14   assistance of another inmate) seems to adequately describe the claims Plaintiff is attempting to assert.

15   Moreover, the Court has reviewed the record in this case, and at this time the Court cannot make a

16   determination that Plaintiff is likely to succeed on the merits of his claims (the complaint is awaiting

17   screening).

18           Plaintiff is advised that he is not precluded from renewing his motion for appointment of pro

19   bono counsel at a later stage of the proceedings.

20           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

21   bono counsel is DENIED without prejudice.

22           As to Plaintiff’s allegations that officers continue to have the opportunity to with work gang

23   members to kill Plaintiff, if Plaintiff believes he is in danger, Plaintiff may file a motion for a

24   temporary restraining order and/or a preliminary injunction. Some of the applicable legal standards

25   are provided below.

26         A federal district court may issue emergency injunctive relief only if it has personal

27   jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,

28   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party
                                                          2
 1   officially, and is required to take action in that capacity, only upon service of summons or other

 2   authority-asserting measure stating the time within which the party served must appear to

 3   defend.”). The court may not attempt to determine the rights of persons not before it. See, e.g.,

 4   Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d

 5   719, 727-28 (9th Cir. 1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (injunctive

 6   relief must be “narrowly tailored to give only the relief to which plaintiffs are entitled”). Under

 7   Federal Rule of Civil Procedure 65(d)(2), an injunction binds only “the parties to the action,”

 8   their “officers, agents, servants, employees, and attorneys,” and “other persons who are in active

 9   concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C).

10         Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

11   Prison Litigation Reform Act, which requires that the Court find that the “relief [sought] is

12   narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,

13   and is the least intrusive means necessary to correct the violation of the Federal Right.”

14           On the merits, “[a] plaintiff seeking a preliminary injunction must establish that he is

15   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

16   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

17   public interest.” Glossip v. Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural

18   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under Winter, plaintiffs must establish that

19   irreparable harm is likely, not just possible, in order to obtain a preliminary injunction.” Alliance

20   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

21
     IT IS SO ORDERED.
22

23       Dated:     December 11, 2018                            /s/
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        3
